Citation Nr: 0614247	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-28 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for a skin disability 
claimed as chloracne, to include as due to Agent Orange 
exposure.  

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from May 1966 to May 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of chronic 
sinusitis.

2.  The veteran does not have a current diagnosis of a skin 
disorder including chloracne that is etiologically related to 
his military service.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2005).

2.  A skin disorder was not incurred or aggravated in active 
service nor may chloracne be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 3.309 (2005)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in March 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  Thereafter, the veteran was issued a second VCAA 
letter in June 2004.  The VCAA letters told the claimant to 
provide any relevant evidence in the claimant's possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the claimed disability is sinusitis.  
The veteran does not claim that any injury during combat lead 
to sinusitis nor does the record show such.  Thus, although 
the veteran served in combat, 38 U.S.C.A. § 1154(b) is not 
for application with regard to this disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  



Sinusitis

The service medical records show that the veteran was seen 
for coughing in November 1967 and for cold symptoms in 
September 1968.  He was not diagnosed as having sinusitis.  
The separation examination revealed that the nose, sinuses, 
and respiratory system were normal.  

Post-service, private medical records reveal that during the 
1990's, over two decades after the veteran was separated from 
service, the veteran was treated for and diagnosed as having 
pneumonia and bronchitis.  There was no diagnosis of 
sinusitis.  

In May 2003, the veteran was afforded a VA examination.  At 
that time, the veteran complained of allergy problems which 
he had had since active duty with complaints of rhinorrhea, 
head congestions, and watery and itchy eyes throughout the 
year.  Ears, nose, and throat evaluation revealed no 
abnormalities.  None of the reported symptoms were present.  
Lungs examination was clear.  There was no diagnosis of 
sinusitis, other sinus disorder, or respiratory disorder.  

The veteran is competent to report symptoms, but not 
diagnosis of etiology.  See Espiritu.  Thus, while he can 
report allergy type symptoms and state that he has had such 
since service, he is not competent to state that he has 
sinusitis and/or any sinus or lung disorder which is related 
to service.  

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  Where the question requires medical expertise, 
medical evidence is required.  See Espiritu.  The competent 
medical evidence establishes that there is no present 
diagnosis of sinusitis.  Absent current diagnoses, service 
connection is not warranted.

Skin

The veteran contends that he has had a recurrent skin rash 
during service which is related to service and/or exposure to 
Agent Orange during service.  

The veteran served in Vietnam.  Thus, exposure to Agent 
Orange is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2005).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The United States Court of Appeals for the Federal Circuit 
has additionally determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The service medical records reflect that the veteran was seen 
for complaints of a rash on both arms in September 1969.  In 
October, it was noted that he had what appeared to be 
chloracne.  There is no post-service diagnosis of chloracne.  

In order for service connection to be established on a 
presumptive or on a direct basis, the veteran must have a 
current diagnosis of the claimed disease or injury related to 
service.  Here, the claimed disease is chloracne.  Chloracne 
is not among any post-service diagnoses.  Chloracne or other 
acneform skin disease is a presumptive skin disorder for 
Agent Orange claims.  The veteran does not have a current 
diagnosis of that claimed disease, which is a required 
element for service connection based on Agent Orange 
exposure. 

The veteran is considered competent to state that he had skin 
problems during and since service and to describe the 
symptoms thereof, but he is not competent to render a 
diagnosis of those skin problems or the etiology thereof, or 
to provide a current diagnosis thereof.  See Espiritu, supra.  
Likewise, even with consideration of 38 U.S.C.A. § 1154(b), a 
present disability is still required for the veteran to 
prevail in his service connection claim.  Moreover, the 
veteran does not contend nor does the record show that any 
inservice combat-related injury resulted in a skin disorder.  
The competent medical evidence establishes that the veteran 
does not currently have chloracne.  Absent a current 
diagnosis, service connection is not warranted for chloracne 
on any basis, direct or presumptive.  

Post-service, the private medical evidence shows that the 
veteran was seen in June 1988 for a sebaceous cyst, in August 
1993 for a skin rash, and in January 1997 for tinea cruris.  
In May 2003, the veteran was afforded a VA examination and 
his skin was evaluated.  It was noted that the veteran had a 
reported history of a skin rash since Vietnam, however, he 
did not currently have a skin rash.  

In sum, there is no current diagnosis of a skin disability.  
The veteran had inservice treatment for skin complaints and 
was seen post-service once in the 1980's and twice in the 
1990's for various skin complaints.  Although he reports that 
he continuously has a rash, there are only three post-service 
treatment reports of such over a period spanning four 
decades.  Thus, his contentions in that regard are not 
credible.  Further, he does not currently have a skin 
disability as documented on recent VA examination.  

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau.  The veteran is not competent to 
diagnose a skin disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

Accordingly, service connection for sinusitis and a skin 
disability is denied.  In reaching this decision, the Board 
has considered the doctrine of doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for sinusitis is denied.  

Service connection for a skin disability claimed as 
chloracne, to include as due to Agent Orange exposure, is 
denied.  


REMAND

The RO has determined that the veteran had combat service and 
conceded that, based on this service, the veteran suffered a 
back injury therein.  However, the RO further determined that 
current back disability is related to post-service back 
injuries and not to service.  

The Board observes that there are Workers' Compensation 
records that have not been obtained.  Further, the veteran 
was afforded a VA general medical examination in May 2003.  
At that time, the veteran's history of inservice back injury 
was noted.  The examiner referenced a VA orthopedic 
evaluation for further assessment.  This examination report 
is not of record.  

The Board finds that the Workers' Compensation records should 
be obtained.  In addition, the VA orthopedic evaluation, 
conducted around May 2003, should be obtained.  If this 
medical report is unavailable, or if it does not contain a 
medical opinion regarding the etiology of the veteran's 
current low back disability, or if the opinion does not 
address the post-service back injuries, the Board finds that 
the veteran should be afforded another VA orthopedic 
examination.  The examiner should opine as to whether current 
low back disability is related to service.  The examiner's 
post-service back injuries should be addressed.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment for a back 
disorder that pertain to his Workers' 
Compensation claim(s).  

2.  A copy of the VA orthopedic evaluation, 
conducted around May 2003, should be 
obtained.  If this medical report is 
unavailable, or if it does not contain a 
medical opinion regarding the etiology of the 
veteran's current low back disability, or if 
the opinion does not address the post-service 
back injuries, the Board finds that the 
veteran should be afforded another VA 
orthopedic examination.  The claims file must 
be made available to the examiner and the 
examiner should indicate in his/her report 
whether or not the claims file was reviewed.  
Any indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should opine as to whether it is at 
least as likely as not that a current low 
back disability is etiologically related to 
service.  The examiner's post-service back 
injuries should be addressed.  

A rationale for any opinion expressed should 
be provided.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


